Case 1:19-cv-02292-RBJ Document 51-1 Filed 12/04/20 USDC Colorado Page 1 of 2




                               EXHIBIT A
           Case 1:19-cv-02292-RBJ Document 51-1 Filed 12/04/20 USDC Colorado Page 2 of 2



From:                   Sarah O'Brien
Sent:                   Friday, October 02, 2020 1:57 PM
To:                     'Torrey Livenick'; David Mayhan
Cc:                     Henry Johnson; Gloria Anzar; David Kahn
Subject:                RE: CTF v. Delta Rule 408 Settlement Offer [IWOV-ButlerSnow.FID8166015]


Torrey,

While we believe that CTF owes nothing to Delta under either the 2013 contract, 2018 contract, or otherwise, in an effort to
resolve this matter CTF is willing to pay $10,441.

This payment would be in full and final settlement of any and all claims that were or could have been brought by Delta (or any
of its predecessor companies or subsequent companies) and/or David Kahn against CTF. This includes, but is certainly not
limited to, all claims which could have been or where asserted in this case or any arbitration (including all claims related to the
use of Eric Nylander), any and all claims related in any way to Delta and/or Mr. Kahn’s work with CTF, and any and all claims
under the 2013 contract, 2018 contract or any other contract. We would require a full global release which will include a
provision to provide for collection of attorney fees if breached.

This is a final offer. Please let us know in the next 48 hours if we have an agreement.

Sarah

Sarah Smyth O'Brien
Butler Snow LLP
D: (720) 330‐2395 | F: (720) 330‐2301
1801 California Street, Suite 5100, Denver, CO 80202
Sarah.OBrien@butlersnow.com| vCard | Bio




Twitter | LinkedIn | Facebook | YouTube




                                                                 1
